288 N.W.2d 719 (1980)
Stephen K. ANI, Petitioner, Appellant,
v.
STATE of Minnesota, Respondent.
No. 50211.
Supreme Court of Minnesota.
February 15, 1980.
*720 C. Paul Jones, Public Defender, and Michael F. Cromett, Asst. Public Defender, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., St. Paul, Thomas L. Johnson, County Atty., Vernon E. Bergstrom, Chief, App. Section, David W. Larson, and Thomas A. Weist and Janeen E. Rosas, Asst. County Attys., Minneapolis, for respondent.
Considered and decided by the court en banc without oral argument.
WAHL, Justice.
This is an appeal from the denial of postconviction relief. Petitioner was convicted by a district court jury of criminal sexual conduct in the first degree, Minn. Stat. § 609.342 (Supp.1975), and aggravated sodomy, Minn.Stat. § 609.293, subd. 2 (1974), and was sentenced by the trial court to a 3-30-year prison term. In State v. Ani, 257 N.W.2d 699 (Minn.1977), we affirmed this judgment of conviction against a number of claims, including that the evidence of his guilt was legally insufficient. This postconviction proceeding followed, petitioner claiming that his trial counsel did not represent him adequately. The district court denied relief and petitioner appealed, raising on appeal a new issue relating to the length of his sentence based on our recent opinion in State v. Coolidge, 282 N.W.2d 511 (Minn.1979) (reducing the maximum term for a sodomy conviction from 30 to 20 years because the sodomy statute was impliedly repealed before final judgment had occurred and replaced by a statute permitting only a 20-year maximum term). The state agrees that petitioner's maximum term should be reduced to 20 years but disputes petitioner's contention that he should receive a new trial because of incompetence of counsel or in the interests of justice. We hold that the postconviction court, after applying the appropriate standard  see White v. State, 309 Minn. 476, 479, 248 N.W.2d 281, 285 (1976)  properly ruled that petitioner failed to meet his burden of proving ineffective assistance. Petitioner's maximum prison term is reduced from 30 to 20 years in accordance with the view expressed in our opinion in State v. Coolidge, supra.
Denial of new trial affirmed; sentence reduced.